PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/241,028
Filing Date: 7 Jan 2019
Appellant(s): Shampine et al.



__________________
Lee Eubanks
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/20/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/18/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


(2) Response to Argument
The claims are addressed in the same order provided by the Appellant.
A. Rejection of claims 30, 35, and 36 under 35 U.S.C. § 102 as anticipated by the Luk et al. reference
In reference to claim 30, the Appellant argues that the rejection should be withdrawn as Luk et al. (US Patent No. 5,515,920) fails to disclose “operating one or more clean pumps to pump the clean stream from the well surface to the wellbore” and “operating one or more dirty pumps to pump the dirty stream comprising corrosive material from the well surface to the wellbore”.  More specifically, the Appellant argues that the rejection cited pumps 30 (Fig. 4, the pumps adjacent to blender 70) that pump proppant laden fluid and are therefore dirty pumps.  Appellant further argues that the examiner has adopted the “broadest possible interpretation” rather than the broadest reasonable interpretation and that the examiner has not adopted an interpretation consistent with the specification.
The examiner finds this unpersuasive as the specification provides no special definition for “clean stream” or “clean pumps” and the claims provide no further limiting details for the “clean stream” or “clean pumps”.  In the context of claim 30, the dirty streams and pumps are considered to be “dirty” because they comprise a corrosive material.  As the clean pumps and clean stream (as argued by the examiner) do not contain this corrosive material, they are considered to be clean.  Claim 30 (and its dependents) recite no detail related to solid material or proppant so one would naturally conclude that the difference between clean and dirty streams is the presence of corrosive material.
Further, even if the examiner’s conclusion on the broadest reasonable interpretation was found to be false, Luk discloses that zero proppant (solid material) can be disposed in both of the streams (col. 6, lines 61-65, “Proppant concentration i [sic] the liquid CO2 stream may vary in the range from an amount in excess of 0 kg/ m3 to 1,350 kg/ m3 and in the stream of conventional fracturing fluid the range 3 to 3,300 kg/ m3”).  In this case, Luk would disclose the clean stream being pumped from the clean pump by even the definition argued by the Appellant.

B. Rejection of claims 31-33 under 35 U.S.C. § 103 as unpatentable over the Luk et al. reference in view of the Justus et al. reference
Applicant’s arguments are directed to the same issues as discussed above.

C. Rejection of claim 34 under 35 U.S.C. § 103 as unpatentable over the Luk et al. reference in view of the Grubb et al. reference
Applicant’s arguments are directed to the same issues as discussed above.

D. Rejection of claims 1, 15-19,  24, and 25 U.S.C. § 102 as anticipated by the Conway et al. reference
In reference to claims 1 and 19, the Appellant argues that the rejection should be withdrawn as Conway et al. (US Patent No. 4,453,596) fails to disclose that “a manifold receives the clean stream downstream of the one or more clean pumps, the clean stream received by the manifold is fluid discharged from the one or more clean pumps, and the clean stream and the dirty stream are combined by the manifold and together form said oilfield fluid”.  More specifically, the Appellant argues that the clean stream from clean pump 30 is routed through a foam generator 36 and therefore the fluid passing through conduit 38 is not the clean stream from pump 30.
The examiner finds this unpersuasive as the claims do not recite any limitation precluding the high pressure gas 34 from mixing with the clean stream prior to entering conduit 38.  As shown in the figure, the clean stream from clean pump 30 passes through a conduit 32, foam generator 36, through conduit 38 and further into the manifold (the intersection of conduits 20 and 38) where it is mixed with 
The Appellant further argues that “the gas added by the foam generator 36 (which is not discharged by the pump 30) cannot be interpreted as part of the clean stream”.  The examiner considers the presence of gas from foam generator 36 to be irrelevant in this case.  As shown in the figure and disclosed in the specification, the clean stream from pump 30 passes to the intersection of conduits 20 and 38.  Claims 1 and 19 (and their dependent claims) recite no limitation precluding anything from being added to the clean stream prior to the combination.  Further, the gas added in foam generator 36 includes “inert gases” (col. 4, line 12) that would not be considered dirty in the context of claim 1, which recites that dirty streams comprise solid material.

E. Rejection of claims 2-7, 9, 10, 12, 13, and 20-22 under 35 U.S.C. § 103 as unpatentable over the Conway et al. reference in view of the Justus et al. reference
Applicant’s arguments are directed to the same issues as discussed above.

F. Rejection of claims 8 and 11 under 35 U.S.C. § 103 as unpatentable over the Conway et al. reference.
Applicant’s arguments are directed to the same issues as discussed above

G. Rejection of claims 14 and 23 under 35 U.S.C. § 103 as unpatentable over the Conway et al. reference in view of the Grubb et al. reference
Applicant’s arguments are directed to the same issues as discussed above.



Respectfully submitted,
/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


Conferees:
/WILLIAM D HUTTON JR/Supervisory Patent Examiner, Art Unit 3674                                                                                                                                                                                                        
/Terry Lee Melius/
RQAS – OPQA



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.